UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 95-60523
                          Summary Calendar


                     FITZROY NATHANIEL LAWRENCE,


                                                         Petitioner,

                               VERSUS


               IMMIGRATION AND NATURALIZATION SERVICE,


                                                         Respondent.




          Appeal from the United States District Court
              for the Western District of Louisiana
                            (A38-203-661)
                          November 26, 1996




Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Fitzroy Nathaniel Lawrence (“Lawrence”) petitions this Court

for review of an order by the Board of Immigration Appeals (“BIA”)



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
dismissing his appeal on the basis that his notice of appeal lacked

specificity.   For the following reasons, we deny the petition for

review and affirm.


                        FACTS AND PROCEEDINGS BELOW

      The Immigration and Naturalization Service (“INS”) ordered

Lawrence, a citizen of Jamaica, to show cause why he should not be

deported    under   §    241(a)(2)(A)(iii)   of   the   Immigration   and

Nationality Act (“the Act”), 8 U.S.C. § 1251(a)(2)(A)(iii), which

provides that an alien convicted of an aggravated felony after

entry is deportable. The INS deemed Lawrence deportable because of

his 1993 conviction for possession of cocaine with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1).        He had entered

this country as a legal permanent resident in 1983 at the age of

13.

      With representation by counsel, Lawrence applied for a waiver

of inadmissibility pursuant to § 212(c) of the Act, 8 U.S.C.

§1182(c).    Under that provision of the Act, an Immigration Judge

(“IJ”) has the discretion to waive deportation for lawful permanent

residents who have maintained a lawful domicile in this country for

at least seven consecutive years.1       In April of 1995, an IJ held a

deportation hearing and heard testimony and evidence regarding



      1
           Section 440(a) of the Anti-Terrorism and Effective Death
Penalty Act (“AEDPA”), Pub. L. 104-132, 100 Stat. 1214 (April 24, 1996),
removed the exercise of this discretion in favor of aliens with certain
types of convictions, among them, Lawrence’s offense.

                                     2
Lawrence’s application.                 The IJ denied relief from deportation,

finding    that,     while     some           favorable      considerations           supported

Lawrence’s       application,           he    lacked    a    good      employment      record,

evidenced no particularly undue hardship, offered no particular

value or     service     to    the       community,         and   evidenced      no     genuine

rehabilitation.          The       IJ    concluded      that      he    had     not    met   the

“heightened      burden”      of    demonstrating            “unusual     and    outstanding

equities” that might justify a waiver for those convicted of

serious drug offenses.

     Lawrence filed a pro se notice of appeal to the Board of

Immigration Appeals (“BIA”), asserting in his Form EOIR-26 the

following as grounds for his appeal.

     The Immigration Judge erred in denying the Respondent a waiver
     because the Respondent demonstrated unusual and outstanding
     equities, hardship of deportation, and rehabilitation. The
     equities presented by the Respondent outweigh the negative
     factors presented at the 212(c) hearing.       Therefore, the
     Respondent should have been granted a 212(c) waiver.

Form EOIR-26 (May 8, 1995).                  He also indicated affirmatively on the

form an intent to file a separate written brief or statement.                                That

did not materialize as Lawrence missed the brief’s due date.                                 The

BIA summarily dismissed Lawrence’s appeal pursuant to 8 C.F.R. §

3.1(d)(1-a)(i)(A), stating that he “had not alleged any error which

could provide a basis for our review of the record.”                                     In re

Lawrence (A38 203 661), (BIA, August 23, 1995).                          One member of the

panel concurred with the dismissal, but argued that the appeal

should    have    been   disposed            of   on   its    merits,     and    found       that

                                                  3
Lawrence’s application did not warrant a discretionary waiver of

deportation.    Id. (Filppu, concurring).

     Lawrence filed a pro se petition for review of the BIA’s

decision with this Court, contending that the BIA should have taken

his appeal because he provided sufficient detail regarding the

grounds of his appeal. Currently in a detention facility, Lawrence

has also made a motion for release on bond or his own recognizance,

a motion for appointment of counsel, and a motion for transfer from

his present detention facility.


               The BIA’s Dismissal of Lawrence’s Appeal

     This Court has jurisdiction to review final deportation orders

of the BIA pursuant to 8 U.S.C. § 1105a(a).2             We review summary

dismissals based on the lack of specificity in a notice of appeal

for an abuse of discretion.       Medrano-Villatoro v. INS, 866 F.2d
132, 134 (5th Cir. 1989).

     Under its regulations, the BIA is permitted to dismiss an

appeal summarily if the appealing party “fails to specify the

grounds for    the   appeal.”    See    8   C.F.R.   §   3.1(d)(1-a)(i)(A);

Verduzco-Arevalo v. INS, 989 F.2d 186, 187 (5th Cir. 1993) (citing

     2
            While neither party raised the issue of our jurisdiction, we
note that in Mendez-Rosas v. INS, 87 F.3d 672 (5th Cir. 1996), petition for
cert. filed, (Sept. 23, 1996) (No. 96-6076), we decided that the AEDPA’s
amendment to the Act’s provisions regarding judicial review of final orders
of deportation withdrew jurisdiction of pending appeals where jurisdiction
was withdrawn. However, in the AEDPA, Congress added a new definition of
“order of deportation” to the Act that does not seemingly encompass this
case given that it was summarily dismissed. We assume arguendo that we
retain jurisdiction of this particular appeal.

                                    4
Medrano-Villatori, 866 F.2d at 133).

       The Board did not abuse its discretion by summarily dismissing

Lawrence’s appeal. We have previously explained that if a question

of law is presented, supporting authority must be cited, and if an

appeal concerns the facts, then the particular details at issue

must be identified.        Medrano-Villatoro, 866 F.2d at 134.         We have

also    explained   that     if   the   appeal    concerns     the   denial    of

discretionary relief, then the statement of reasons for the appeal

must disclose whether the alleged error derives from the grounds of

eligibility or from the exercise of discretion.               Id.

       Lawrence’s   appeal    notice    consisted    of   a   generalized     and

conclusory statement claiming error. See Townsend v. U.S. Dep’t of

Justice INS, 799 F.2d 179, 182 (5th Cir. 1986).           He merely restated

the well-established factors involved in the exercise of § 212(c)’s

discretion and asserted that the IJ erred.           Absent from Lawrence’s

notice are the particular details contested. Because it is unclear

which pieces of the evidence are in contention, the BIA was left to

guess how and why the petitioner thought that the IJ erred.                   See

Lozada v. INS, 857 F.2d 10, 13 (1st Cir. 1988).               The appellant is

not required to argue fully his position, nor to set out his

reasons for appeal in a brief or statement separate from the form.

See    Medrano-Villatori, 866 F.2d    at    134.    Nevertheless,       the

appellant must provide a statement informing the BIA what aspects

of the decision were wrong and why.              See Candelo v. Bd. of Imm.


                                        5
Appeals Executive Office for Imm. Review, 989 F.2d 502, 1993 WL
58240, at *1 (7th Cir. 1993).


                B.   Motion for Appointment of Counsel

     Lawrence requests the appointment of counsel.        An alien has a

right to counsel in an immigration proceeding under the due process

clause of the Fifth Amendment, but must retain legal counsel at his

own expense or pro bono.     Ogbemudia v. INS, 988 F.2d 595, 598 (5th

Cir. 1993).

     The motion for appointment of counsel is DENIED.


                        C.   Motion for Release

     Lawrence    requests    release   from   detention    on   his   own

recognizance or on bond.     This Court lacks jurisdiction to rule on

Lawrence’s motion for release.

     Congress has plainly directed, in 8 U.S.C. § 1252(a), that any

discretionary decision regarding release is to be made by the

Attorney General or her representatives.      Any alien’s application

for bail or bond must be submitted directly to the Attorney

General, whose ruling is subject to review by a district court in

proceedings separate and distinct from deportation proceedings.         8

U.S.C. § 1252(a)(1); In re Ghalamsiah, 806 F.2d 68, 73 (3rd Cir.

1986); See also Young v. U.S. Dept. of Justice, INS, 759 F.2d 450,

457 (5th Cir.), cert. denied, 474 U.S. 996, 106 S. Ct. 412, 88 L.

Ed. 2d 362 (1985).    Of course, the Act also precludes the Attorney


                                   6
General from releasing from custody an alien with Lawrence’s drug

conviction.     See 8 U.S.C. § 1252(b) (“The Attorney General shall

take into custody any alien convicted of any criminal offense

covered in section 1251(a)(2)(A)(iii), (B), (C), or (D) of this

title...[and] the Attorney General shall not release such felon

from custody.”).

     Lawrence’s motion for release on bond or his own recognizance

is DISMISSED for lack of jurisdiction.


                        D.     Motion for Transfer

     Lawrence    requests      transfer    from   his    current    detention

facility, a county jail, back to the federal detention center at

which he was first detained.           He maintains that, at the county

jail, he is unable to represent himself effectively, and also

suggests that he is unable to receive appropriate medical treatment

for an eye condition.        Like the motion above, this Court lacks

jurisdiction    to   address    this   issue.     This   Court     would   have

jurisdiction over an appeal from a district court of either a 43

U.S.C. § 1983 action brought against a state official or an action

against a federal official brought under 5 U.S.C. § 702.

     The motion for transfer is DISMISSED for lack of jurisdiction.


                                 CONCLUSION

     The petition for review is denied and the order of the BIA is

AFFIRMED.     The Motion for appointment of counsel is DENIED, and



                                       7
the Motions for release and transfer are DISMISSED.




                                8